DETAILED ACTION
Amendments filed on 7/14/2022 has been entered. Claim 14 is new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations:
Segment of claim 1, the claim limitation “retaining element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “element” coupled with functional language “for mounting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and including all the depending claims 2, 3, 5-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“retaining element” has been interpreted to be retaining plate (paragraph [8]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “an expansion valve”. It is unclear if the bolded limitation refers back to the previously claimed limitation in claim 1. Not only does the phrase in claim 2 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.



Allowable Subject Matter
Claims 4, 14 are allowed. Claims 5-13 are allowed because they are depending on independent claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20190127085 A), in view of Gupte (2019/0368819 A1).

Claim 1: Lee discloses an evaporator (i.e., paragraph [33]: 51) with a heat transfer core (i.e., annotated by examiner in FIG.6) comprising: 
at least one collecting tank (i.e., annotated by examiner in FIG.6), the at least one collecting tank (i.e., annotated by examiner in FIG.6) forming at least two collecting chambers (i.e., annotated by examiner in FIG.6), wherein one of the collecting chambers (i.e., annotated by examiner in FIG.6) is equipped with a first fluid connection pipe (i.e., pair of pipe 300) which serves as an injection line for supplying the first fluid (i.e., concerning limitations “serves as an injection line for supplying the first fluid”; it is functional language & intended use) and the other collecting chamber (i.e., annotated by examiner in FIG.6) is equipped with a second fluid connection pipe (i.e., pair of pipe 300) which serves as suction line for discharging the first fluid (i.e., concerning limitations “serves as suction line for discharging the first fluid”; it is functional language & intended use); and 
a retaining element (i.e., grommet 100 used as retaining element; paragraph [35]: 100 is fasten to pipe 300 & paragraph [33]: pair of pipe 300 connected to evaporator, other side is connected to an expansion valve) fixed to at least one of the fluid connection pipes (i.e., pair of pipe 300) configured to mount an expansion valve on at least one of the fluid connection pipes (i.e., pair of pipe 300) (i.e., further concerning limitation “to mount an expansion valve on at least one of the fluid connection pipes”; it is functional language & intended use, further to clarify, expansion valve is not positively claimed, it is not part of the claimed invention, therefore, it’s not required by body of the claim).  

[AltContent: connector][AltContent: connector][AltContent: textbox (Collecting camber )][AltContent: textbox (Collecting tank)][AltContent: arrow][AltContent: textbox (Core)]
    PNG
    media_image1.png
    402
    480
    media_image1.png
    Greyscale


Lee discloses the claimed limitations as claimed in claim 1, but is silent concerning a plurality of pipes and fins, wherein a first fluid is adapted to flow through the pipes and a second fluid is adapted to flow around the pipes and the fins for the heat transfer between the first fluid and the second fluid;
However, Gupte teaches a plurality of pipes (i.e., conduits 102 used as pipes; see FIG.5) and fins (i.e., 110), wherein a first fluid is adapted to flow through the pipes (i.e., working fluid used as first fluid; paragraph [53]: working fluid flowing through conduits 102) and a second fluid is adapted to flow around the pipes (i.e., airflow used as second fluid; paragraph [53]: conduits include tubes to increase hat transfer between fluid through conduits and an airflow) and the fins (i.e., 110) for the heat transfer between the first fluid and the second fluid (i.e., concerning limitation “for the heat transfer between the first fluid and the second fluid”; it is functional language & intended use), it is known as  the evidence provided by Gupte, evaporator includes pipes and fins for the purpose of increasing an efficiency of thermal energy transfer between working fluid and airflow (paragraph [53]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Lee to include a plurality of pipes and fins, wherein a first fluid is adapted to flow through the pipes and a second fluid is adapted to flow around the pipes and the fins for the heat transfer between the first fluid and the second fluid as taught by Gupte to be in fluid connection with collecting tank of Lee in order to increase an efficiency of thermal energy transfer between working fluid and airflow.

Further, Lee fails to disclose at least two collecting chambers.
However, Gupte teaches two collecting chambers (i.e., headers 104 used as collecting chambers) as a matter of design choice for the purpose of distributing fluid at both sides of the evaporator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Lee to include two collecting chambers as taught by Gupte in order to distribute fluid at both sides of the evaporator.

Claim 2: Lee as modified discloses the apparatus as claimed claim 1, wherein for mounting an expansion valve (i.e., paragraph [33]: expansion valve) to the two fluid connection pipes (i.e., pair of pipe 300), the retaining element (i.e., 100; paragraph [35]: 100 is fasten to pipe 300) being fixed to the two fluid connection pipes (i.e., pair of pipe 300).  

Claim 3: Lee as modified discloses the apparatus as claimed claim 1, wherein the retaining element (i.e., 100) is fastened (i.e., paragraph [37]: 100 is completely fastened to pipe 300) to the two fluid connection pipes (i.e., pair of pipe 300) and is frictionally (i.e., frictional is inherent) fixed to at least one of the fluid connection pipes (i.e., paragraph [35]: 100 is fasten to pipe 300).  

Response to Arguments
Applicant's arguments with respect to all the claims under Claim Rejections - 35 USC § 103 have been fully considered, but they are not persuasive. 
Applicant’s argument on page 11: “the applied references fail to teach or suggest a retaining element fixed to at least one of the connection pipes configured to mount an expansion valve on at least one of the fluid connection pipes as recited in exemplary independent claim 1. The grommet is not at all configured or even capable of mounting an expansion valve on the fluid connection pipes”.
Examiner respectfully disagrees, because:
	As it is mentioned in the office action concerning limitations “to mount an expansion valve on at least one of the fluid connection pipes”; it is functional language and intended use, also, an expansion valve is not positively claimed, therefore, expansion valve is not part of the claimed invention and it is not required by the body of the claim (hint: applicant also agreed in page 9 of applicant response: “expansion valve is not positively recited component of the claimed evaporator”). Further, as shown in FIG.6 of Lee, 100 is fixed to pipes 300 (paragraph [33]: 100 is installed in a pair of pipes 300, and 300 is connected to the evaporator and the other side is connected to an expansion valve) as explained in the current office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763